     Case: 4:20-cv-00007-DMB-JMV Doc #: 117 Filed: 07/13/20 1 of 3 PageID #: 5209




                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

MICHAEL AMOS, ET AL.                                                                    PLAINTIFFS

V.                                                             CASE NO. 4:20-CV-007-DMB-JMV

TOMMY TAYLOR, ET AL.                                                                  DEFENDANTS

           PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF THEIR OPPOSED FOURTH
                  MOTION FOR JUDICIAL NOTICE OF MDOC DEATHS

        Plaintiffs request this Court to take judicial notice of eight (8) MDOC deaths that occurred

between May 13, 2020 and June 18, 2020. Plaintiffs’ proffered facts are adjudicative and proper

for judicial notice under Federal Rule of Evidence 201. Further, Defendants do not deny that

these 8 MDOC deaths occurred nor offer any contrary evidence. Accordingly, Plaintiffs’ Motion

should be granted.

          I.    Plaintiffs’ Proffered Facts are Adjudicative

        Defendants argue that Plaintiffs proffered facts are not adjudicative facts ripe for judicial

notice however, the death of individuals who die while in the custody and care of the Mississippi

Department of Corrections (“MDOC”) relate directly to the Defendants, their activities, their

properties, and their business.      “Federal Rule of Evidence 201 governs ‘Judicial Notice of

Adjudicative Facts.’ An adjudicative fact is a “controlling or operative fact, rather than a

background fact.’”1 The Comments to FRE 201 state that “[w]hen a court or an agency finds

facts concerning the immediate parties--who did what, where, when, how, and with what motive

or intent--the court or agency is performing an adjudicative function, and the facts are


1
 Alston v. Prairie Farms Dairy, Inc., No. 4:16-CV-245-DMB-JMV, 2018 WL 1800867, at *4 (N.D.
Miss. Apr. 16, 2018), motion for relief from judgment denied, No. 4:16-CV-245-DMB-JMV, 2018 WL
5269370 (N.D. Miss. Oct. 23, 2018), aff'd, 770 F. App'x 247 (5th Cir. 2019), cert. denied, 140 S. Ct. 279,
205 L. Ed. 2d 177 (2019) (citing BLACK'S LAW DICTIONARY (10th ed. 2014)).
                                                    1
    Case: 4:20-cv-00007-DMB-JMV Doc #: 117 Filed: 07/13/20 2 of 3 PageID #: 5210




conveniently called adjudicative facts.”2 Further it states that “[t]hey relate to the parties, their

activities, their properties, their businesses.” 3 Plaintiffs’ proffered facts, i.e. the death of other

individuals in MDOC custody, fall squarely within the boundaries set by FRE 201.

          Additionally, Defendants assert that the proffered facts do not demonstrate MDOC’s

deliberate indifference.      However, MDOC deaths demonstrate deliberate indifference and

MDOC’s failure to achieve the proper standard of care in violation of Plaintiffs’ constitutional
          4
rights.       As previously stated, the annualized mortality rate for MDOC is at 514 deaths per

100,000 prisoners (1.7 times the national average). 5

          Furthermore, the mental and physical impact of witnessing death and killing weighs

greatly on the Plaintiffs and is relevant to their claims. Defendants assert that MDOC death of

inmates who were not housed at Parchman or are not Named Plaintiffs are not adjudicative of the

claims in this lawsuit; however, the medical provider for every MDOC facility is the same and

functions under a singular operating procedure. 6 As such, their deaths are a reflection of the

system that cares for Plaintiffs.

                                           CONCLUSION

          Plaintiffs’ proffered facts are adjudicative and proper for judicial notice. Furthermore,

Defendants do not deny that 8 MDOC deaths occurred nor provide any contrary evidence.
2
  Id.
3
  Id. citing 2 Administrative Law Treatise 353.
4
  Amos v. Taylor, No. 4:20-CV-7-DMB-JMV, 2020 WL 1978382, at *11 (N.D. Miss. Apr. 24, 2020)
(citing Valentine v. Collier, 956 F.3d 797 (5th Cir. 2020) see also, Hernandez v. Cty. of Monterey, 110 F.
Supp. 3d 929, 943 (N.D. Cal. 2015)(Defendants' policies and practices fell below the constitutional
standard of care, [when] Defendants have known about the risks of harm but have not changed their
practices.)
5
  This figure was calculated by annualizing the number of MDOC deaths from December 29, 2019 to
June 18, 2020 and comparing same to the “inmate total” of 19,692 on the June 2020 monthly report
published by MDOC (https://www.mdoc.ms.gov/Admin-Finance/MonthlyFacts/2020-
6%20Fact%20Sheet.pdf) (last visited July 13, 2020).
6
  See Contract between Centurion of Mississippi, LLC and the Mississippi Department of Corrections,
https://boe.magic.ms.gov/BOE/OpenDocument/2004111945/OpenDocument/opendoc/openDocument.fac
es?logonSuccessful=true&shareId=2
                                                    2
   Case: 4:20-cv-00007-DMB-JMV Doc #: 117 Filed: 07/13/20 3 of 3 PageID #: 5211




Therefore, Plaintiffs request the Court grant their motion and for any other relief the Court deems

appropriate.


       Respectfully submitted this the 13th day of July, 2020


                                                     /s/ Jessica L. Rice___________________
                                                     Marcy B. Croft (MS Bar # 10864)
                                                     Jessica L. Rice (MS Bar # 105722)
                                                     MARON MARVEL BRADLEY
                                                     ANDERSON & TARDY LLC
                                                     200 South Lamar Street, Suite 550N
                                                     Post Office Box 22803
                                                     Jackson, Mississippi 39225
                                                     Telephone: (769) 235-2055
                                                     Facsimile: (601) 206-0119



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 13, 2020 a copy of the foregoing was filed

electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be

sent to all counsel of record registered to receive electronic service by operation of the Court’s

electronic filing system.

                                                     /s/ Jessica L. Rice _____________
                                                     Jessica L. Rice (MS Bar # 105722)




                                                3
